

117 HR 5447 IH: America’s National Museum of the Cold World War Act of 2021
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5447IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Mr. Fortenberry (for himself and Mr. Bacon) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the Strategic Air Command and Aerospace Museum in Ashland, Nebraska, to be referred to as America’s National Museum of the Cold War, and for other purposes.1.Short titleThis Act may be cited as the America’s National Museum of the Cold World War Act of 2021.2.FindingsCongress finds the following:(1)The Strategic Air Command and Aerospace Museum, a nonprofit corporation under section 501(c)(3) of the Internal Revenue Code of 1986, was established to preserve the history of Strategic Air Command, the Cold War, and related aerospace artifacts and to inspire learning through imaginative, innovative, and inspirational educational programs and exhibits.(2)The Strategic Air Command and Aerospace Museum is responsible for the finances and management of the Strategic Air Command and Aerospace Museum in Ashland, Nebraska.(3)The Strategic Air Command and Aerospace Museum is the only large, professionally managed and staffed, and highly visited museum in the United States that exists for the exclusive purpose of interpreting, in totality and depth, the American experience of the Cold War years (1946–1991), in all theaters of conflict and containment, including all branches of the Armed Forces and Intelligence Services.(4)The Strategic Air Command and Aerospace Museum was founded by community-invested people seeking to preserve the unique history of Strategic Air Command and the influential impact Offutt Air Force Base has had on the history of the United States.(5)From General Curtis LeMay to Strategic Nuclear Deterrence, the Nuclear Triad, Looking Glass, and the fall of the U.S.S.R., the Cold War flowed through the base located in Bellevue, Nebraska.(6)The current museum is a legacy of the history of Offutt Air Force Base, where President George W. Bush landed on 9/11 as Commander-in-Chief.(7)The Strategic Air Command and Aerospace Museum is the steward of—(A)a significant collection of Cold War aircraft on loan from the United States Air Force that includes, among many others, one of two remaining XF–85 Goblins, one of two remaining B1–A’s, one of four remaining B–36 Peacemakers, the first operational B–52, both an SR–71 and U–2, a record-breaking B–58 Hustler, an EC–135 Looking Glass, an F–105 Thunderchief with a confirmed MiG kill, and the very last RB–45C in existence;(B)one of only three Royal Air Force Avro Vulcans in the United States;(C)the first Apollo Crew Service Module launched into space;(D)the personal effects of Francis Gary Powers, Sr., on loan from his family;(E)a large collection of personal and professional items of General Curtis LeMay, CINCSAC;(F)thousands of Cold War artifacts, including missiles and missile firing and command controls;(G)Space Race artifacts from Mercury through Apollo; and(H)Cold War surveillance systems.(8)The Strategic Air Command and Aerospace Museum is home to the B–47 Association Collection and has access to the SR–71 Association Collection.(9)Since the grand opening of the Strategic Air Command and Aerospace Museum, the museum has attracted nearly 3,000,000 visitors from around the world, of which the largest percentage are United States citizens from across the Nation.(10)There is an urgent need to preserve the stories, artifacts, and heroic achievements of the post-World War II era that saw the emergence of the United States as the sole superpower before the proliferation of nuclear weapons that led to Strategic Nuclear Deterrence and Containment of Communism, eventually ending in the collapse of the Soviet Union. (11)The United States has a need to forever preserve the knowledge and history of its most important post-World War II responsibility of the 20th century, and to teach that history to citizens, visitors, and school children for centuries to come.(12)The Strategic Air Command and Aerospace Museum has not sought congressional funding for its facility and operations.(13)Thousands of donors across the Nation have contributed millions of dollars to help build this national institution, including individuals and foundations.(14)The Strategic Air Command and Aerospace Museum should always be the Nation’s museum of the American experience in the Cold War years (1946–1991) where people go to learn about this critical period and where the history of the Nation’s monumental post-World War II responsibility will be preserved so that future generations may understand the role the United States played in the preservation and advancement of democracy and freedom in the second half of the 20th century.(15)The Strategic Air Command and Aerospace Museum seeks to educate a diverse group of audiences through its collection of artifacts, photographs, letters, documents, and firsthand personal accounts of the participants in the Cold War on the home front during one of history’s darkest hours.(16)The Strategic Air Command and Aerospace Museum is devoted to the combat experience of the Nation’s citizen soldiers in all theaters of operation and to the heroic efforts of the men and women domestically who supported the overt and covert operations from the period beginning in 1946 and ending in 1991.(17)The Strategic Air Command and Aerospace Museum continues to add to and maintain one of the Nation’s largest personal history collections of the men and women who participated in the Cold War.(18)No other museum seeks to describe, in such totality and depth, the span of time from the era of George F. Kennan to the collapse of the U.S.S.R. and the Cold War’s influence on pop culture, geopolitics, and its eventual influence on contemporary history.(19)The Strategic Air Command and Aerospace Museum is currently a 300,000-square-foot institution, including core exhibitions on the Cold War, Strategic Air Command, and Strategic Nuclear Deterrence.(20)The Strategic Air Command and Aerospace Museum is planning an expansion that will include a Missileers Hall and a large exhibition dedicated to the men and women that served in the Cold War years and their families.(21)The planned Comprehensive Facility Redevelopment Plan will describe the role played by every State and territory during the Cold War years, and the database of the Strategic Air Command and Aerospace Museum’s exhibition program will be made available to the teachers and school children of every State and territory.(22)The Strategic Air Command and Aerospace Museum is an official Smithsonian affiliate institution with formal agreement to borrow Smithsonian artifacts for future exhibitions.(23)The Strategic Air Command and Aerospace Museum actively engages with other institutions and museums on the history of the Cold War including the National Cryptologic Museum, the National Reconnaissance Center for Interpretation, NASA Space Centers, and USAF Museum Program, among others.(24)As the Strategic Air Command’s motto was Peace is our Profession, and the heraldry of the organization includes a Mailed Fist offering both Olive Branches and Thunderbolts, with the former headquarters and two major bases within a 50-mile radius.(25)The Strategic Air Command and Aerospace Museum supports opportunities for ethical discussion of both nuclear and anti-nuclear defense policy within the context of the Cold War; as the literal and figurative epicenter or ground zero for an intercontinental thermonuclear exchange, the area represents our national tradition of free speech that simultaneously embraces both public support and protests.(26)As the Cold War did not end but was won, it is proper and fitting that the Strategic Air Command and Aerospace Museum, generally located near the geographical center of our great Republic in the breadbasket of the Nation, represents the cultural, regional, and strategic geopolitical intersections relevant to the history of the Cold War.(27)The 1992 stand-down of the Strategic Air Command represented an awareness of the winning of the Cold War and transition to a changed international leadership role.(28) Academics and academic institutions have engaged the Strategic Air Command and Aerospace Museum favorably for research and advanced degree seminars regarding the Cuban Missile Crisis, General Curtis E. LeMay, the evolution of aerospace, and the Cold War, including—(A)the United States Army School of Advanced Military Studies at Fort Leavenworth, Kansas;(B)Sandia National Laboratories; and(C)Dr. James Blight and Dr. Janet Lang of the Balsillie School of International Affairs (policy advisors to governmental administrations and the United Nations).(29)The Strategic Air Command and Aerospace Museum collaborates with other museums to share the current story of STRATCOM, Minuteman Missileers, The Cold War, the Post-Cold War nature of the Nation’s thermonuclear force, and NASA’s technological and human developments that resulted in both winning the Cold War and a sense of national pride in achievements.(30)The museum highlights that early on, the United States Army Air Corps and then the United States Air Force developed a culture of diversity, including—(A)the Tuskegee Airmen (opened by the local chapter president, with a national organization vice-president and the last surviving Tuskegee Airman in the community);(B)Women in Aerospace (featuring historic and contemporary accomplishments in the field);(C)the Black Holes Smithsonian Exhibit (featuring the work of seven student interns of color);(D)Strategic Air Command leading the United States Air Force as the first fully integrated military branch; and(E)education involvement with community partners in underserved communities.(31)The Strategic Air Command and Aerospace Museum is actively collecting oral histories from the Cold War years (1946–1991) to include all branches of service and civilians (Alert Forces, Missileers, children of Vietnam POWs, Civil Defense, Linebacker II Crew Members, etc.).(32)The Strategic Air Command and Aerospace Museum holds a large collection of archival film and video from the Cold War years (1946–1991) that include interviews with General Curtis LeMay and other commanders in chief of the Strategic Air Command, SAC training and promotional films, SAC Cold War status reports, Civil Defense training, Missile Security, and Cold War Propaganda.(33)It is fitting and proper to refer to the Strategic Air Command and Aerospace Museum as America’s National Museum of the Cold War.3.Sense of CongressIt is the sense of Congress that the following goals are worthwhile and should be sustained through America’s National Museum of the Cold War:(1)Ensuring the continuing preservation, maintenance, and interpretation of the artifacts, documents, images, and history collected by the museum. (2)Enhancing the knowledge of the American people of the American experience during the Cold War years, in combat, surveillance, intelligence, counter-intelligence and on the home front. (3)Providing and supporting a facility for the public display of the artifacts, photographs, letters, documents, and personal histories of the Cold War years (1946–1991).(4)Providing and supporting a facility for the public display of the artifacts, photographs, letters, documents, and personal histories of the Concept and Theory of Cold Wars, past, present, and future.(5)Providing educational outreach programs for teachers and students throughout the Nation.(6)Encouraging, for educational purposes, the further expansion of the exhibits on Technology, Engineering, and Innovation that emerged from Cold War.(7)Ensuring that all future generations understand the magnitude of the American contribution to winning the Cold War, the Strategic Air Command’s mission of Strategic Nuclear Deterrence, the sacrifices made to preserve freedom and democracy, and the benefits of peace for all future generations in the 21st century and beyond.4.America’s National Museum of the Cold War(a)In generalThe Strategic Air Command and Aerospace Museum located in Ashland, Nebraska, may be referred to as America’s National Museum of the Cold War.(b)Not a unit of the National Park SystemThe Strategic Air Command and Aerospace Museum is not a unit of the National Park System, and the authorization to refer to the museum as America’s National Museum of the Cold War under subsection (a) shall not be construed to require or authorize Federal funds to be expended for any purpose related to the museum.